Citation Nr: 0735204	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  

The veteran and his wife testified before the RO's Decision 
Review Officer in November 2005, and the veteran testified 
before the undersigned Veterans Law Judge in a hearing at the 
RO in September 2007.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has service connection for residuals of left 
elbow injury with ulnar nerve involvement (rated as 40 
percent disabling), residuals of splenectomy (rated as 30 
percent disabling), residuals of fracture of the left humerus 
and scapula with degenerative joint disease (rated as 20 
percent disabling), residuals of duodenal ulcer (rated as 10 
percent disabling), residuals of bilateral pneumothorax, left 
hemothorax, and fractured ribs (rated as noncompensable) and 
residuals of scars on the right patella (rated as 
noncompensable).  
 
3.  The veteran meets the threshold of having a combined 
rating for service-connected disabilities of 70 percent or 
more.  

4.  The service-connected disabilities alone are not shown to 
preclude him from obtaining and maintaining all forms of 
substantially gainful employment consistent with his 
educational and occupational background.  



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the service connection 
issues decided herein has been accomplished.  

The RO sent the veteran a letter in March 2004, prior to the 
August 2004 rating decision on appeal, advising him that to 
show entitlement to compensation at the 100 percent rate the 
evidence must show that he is unable to secure and follow a 
substantially gainful employment solely due to service-
connected disabilities, as shown by medical evidence.  The 
veteran was afforded an opportunity to respond prior to 
issuance of the rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The RO's letter advised the veteran that VA is responsible 
for getting relevant records held by any Federal agency, to 
include military records, VA medical records, and records 
from the Social Security Administration (SSA).  The letter 
also stated that VA would make reasonable efforts to help get 
records held by any non-Federal entity.  

The RO's letter specifically advised the veteran, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the readjudication of the claim as 
reflected in the Statement of the Case (SOC) in March 2005 
and the Supplemental Statements of the Case (SSOCs) in July 
2005, September 2005, and March 2006.  

Neither in response to the RO's letter, nor at any other 
point during the pendency of this appeal, has the veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service medical record (SMR) and 
Social Security Administration (SSA) disability record are on 
file.  The file also contains the veteran's VA medical 
treatment record, VA vocational rehabilitation record, and 
records from those non-VA providers that the veteran 
identified as having relevant evidence.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
entities having additional existing records that should be 
obtained before the claim is adjudicated.  

The veteran has been afforded hearings before the RO's 
Decision Review Officer and before the Board at which he 
presented oral argument in support of his claim.

The Board also finds that the veteran has been afforded 
appropriate VA medical examination in support of his claim.  
Specifically, the veteran was afforded VA examinations in 
October 2006 to determine the current severity of his various 
service-connected disabilities; the veteran has not asserted, 
and the record does not show, that any of those disabilities 
have increased in severity since that time.   The file also 
contains an August 2007 assessment by a VA psychologist in 
regard to the veteran's capacity for vocational training and 
employability. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has service-connected disabilities as follows: 
residuals of left elbow injury with ulnar nerve involvement 
(rated as 40 percent disabling from June 1, 1981), residuals 
of splenectomy (rated as 30 percent disabling from July 16, 
1971), residuals of fracture of the left humerus and scapula 
with degenerative joint disease (rated as 20 percent 
disabling from June 1, 1981), residuals of duodenal ulcer 
(rated as 10 percent disabling from August 1, 1985), 
residuals of bilateral pneumothorax, left hemothorax, and 
fractured ribs (rated as noncompensable from August 1, 1985) 
and residuals of scars on the right patella (rated as 
noncompensable from September 11, 1992).  

The veteran's combined service-connected disability rating 
was 30 percent from July 16, 1971 to May 31, 1981, and has 
been 70 percent from June 1, 1981.  

Since the veteran has a combined rating of 70 percent or 
more, he meets the criteria for assignment of a TDIU rating 
under 38 C.F.R. § 4.16(a).  

In regard to educational and occupational background, the 
veteran reported to a VA social worker in May 2003 that he 
was a high school graduate with an associate degree in 
business law.  He was employed by VA from 1975 to 1980, and 
by a veterans service organization from 1980 to 1983.  He was 
unable to work from 1983 to 1988 due to a heart attack.  He 
served as a clerk with the postal service from 1988-1993 
until he was retired on a disability.  

A May 1993 letter by the employer's medical officer states 
that the veteran was being retired for very significant 
chronic and recurrent left arm and shoulder problems, along 
with very bothersome and symptomatic orthopedic and nerve 
root problems in the lower back and right hip.  The physician 
also cited chest pains, mitral valve problems, history of 
duodenal ulcers, and multiple complaints not responding to 
treatment.  

(The Board notes at this point that the veteran filed a claim 
for a TDIU in 1993, which was denied in a June 1993 RO rating 
decision.  The veteran appealed the denial, but withdrew his 
appeal before it could be adjudicated by the Board.)  

After 1993, the veteran worked for an employer in sales and 
housekeeping, but at that time (May 2003) he was considering 
retiring and initiating a Social Security Disability claim 
due to deteriorating health (ambulation and stamina).  

During a VA Compensation and Pension Social Survey in June 
2003, the veteran informed a VA social worker that he had 
undergone vocational rehabilitation as a meatcutter, but the 
cold hurt his shoulder.  

The veteran's instant claim asserts that he has been unable 
to work since July 2, 2003.  The Board has accordingly 
considered all evidence of record since that date, including 
VA and private treatment records, VA vocational 
rehabilitation records, and the veteran's SSA disability 
file.  

The veteran had a VA psychiatric examination on July 2, 2003 
when he reported currently working four hours per day at his 
uncle's hardware store.  He reported that he currently cut 
the lawn, performed home repairs and was trying to build a 
clubhouse.  He did not mention any physical difficulties in 
performing his job.  The examiner diagnosed the veteran with 
affective disorder, not otherwise specified, and with alcohol 
dependency in remission.  

The veteran received VA inpatient treatment in December 2003 
for a three-month history of chills and fever, which he 
apparently believed to be attributable to malaria from 
Vietnam.  The veteran stated during that time that he wanted 
permanent disability secondary to medical conditions; he 
currently had no permanent address and traveled about 
ministering to homeless persons.  

The clinician noted that there was no evidence at the time to 
suggest the veteran was unable to work and suggested to the 
veteran that he follow up with his primary care physician 
(PCP).  

In April 2004 a psychiatrist at Mercy St. Johns Clinic 
submitted a letter to VA stating an opinion that the veteran 
was unable to work due to psychiatric disorders, identified 
as mixed-type bipolar disorder with mood-congruent psychotic 
features.  

(The Board notes at this point that the veteran is not 
service-connected for any psychiatric disorder.  He was 
service connected for paranoid schizophrenia, claimed as a 
nervous disorder, by a rating decision in February 1977, but 
service connection was severed in August 1983 because review 
of the file showed that service connection had been 
erroneously awarded based on service medical records 
pertaining to a different veteran with the same name.  His 
subsequent claims for service connection for post-traumatic 
stress disorder (PTSD) and schizophrenia have been denied by 
the RO and are not before the Board.)  

An October 2004 SSA decision awarded disability benefits 
based on a finding that the veteran had been unable to work 
since April 2004.  The veteran had claimed disability due to 
left arm, shoulder and chest pain due to a crush injury 
(service-connected) and diabetes mellitus, pleurisy, knee 
problems, mitral valve prolapse, and PTSD (nonservice-
connected).  

The veteran asserted in his SSA claim that he had difficulty 
reaching and holding items, became fatigued, could only walk 
50 feet, and wore a leg brace.  The SSA decision reflects 
that disability was in fact awarded for paranoid 
schizophrenia (primary diagnosis) and personality disorder 
(secondary diagnosis).  

A VA vocational rehabilitation counselor noted in November 
2004 that he met with the veteran for initial counseling for 
consideration of Chapter 31 Vocational Education Benefits.  
However, the veteran withdrew his application for such 
benefits because he was relocating, and testing was not 
conducted.  

In July 2005 the veteran called his VA PCP and asked for 
medical documentation of his unemployability due to asthma 
(nonservice-connected).  The PCP saw nothing that would 
prevent the veteran from working in relation to that 
disability and so advised the veteran.  

A VA mental health clinic note dated in October 2005 states 
that the veteran was currently busy fixing up and painting 
the house in anticipation of getting married.  He had also 
recently assisted his parents in moving.  He was currently 
attending ballroom dance classes weekly and enjoyed fishing 
and being outdoors.  
 
The veteran testified before the RO's Decision Review Officer 
in November 2005 that he was unemployable primarily due to 
his service-connected left arm and shoulder disability, which 
had caused him to be unable to perform even sedentary office 
jobs due to pain associated with repetitive motions (typing, 
opening file cabinets, picking up the telephone, etc.).  He 
added that he was unable to perform janitorial services 
because of pain associated with mopping, asserting that he 
had no functional control of the left arm and elbow 
whatsoever.  The veteran's wife testified in support that the 
veteran's primary disability was due to the weakness in his 
arm.  

The veteran had a VA examination of the joints in February 
2006, during which he told the examiner that he was unable to 
work and that the left upper extremity disability prevented 
all tasks.  He also asserted that he had torn his right 
shoulder rotator cuff because of overuse in compensation for 
the right shoulder disorder.  He complained of pain, 
stiffness, weakness, instability, and ulnar neuropathy.  

On examination, the left shoulder range of motion (ROM) was 
to flexion to 90 degrees, with pain beginning at 80 degrees 
(180 degrees is normal flexion), and abduction to 80 degrees 
with pain beginning at 70 degrees (180 degrees is normal 
abduction); repetitive movement caused additional limitation 
of flexion to 80 degrees and abduction to 70 degrees, with 
weakness the primary reason for additional limitation.  ROM 
of the left elbow was flexion to 130 degrees with pain 
beginning at 90 degrees (145 degrees is normal flexion) and 
extension to 30 degrees with pain at 30 degrees (0 degrees is 
normal extension); repetitive use caused additional 
limitation of  flexion to 90 degrees due to weakness but no 
further limitation of extension.  An X-ray study of the left 
shoulder showed an old healed fracture and minimal 
degenerative joint disease (DJD), and an X-ray study of the 
left elbow showed mild DJD.  

Neurological examination of the veteran showed mild 
functional impairment of the peripheral nerves of the 
shoulder and elbow, without muscle atrophy and no abnormality 
in muscle tone, bulk, or abnormal movements (tremors, tics, 
etc.).  

The veteran reported to the examiner that his left shoulder 
and elbow disability prevented chores, shopping, exercise, 
sports, and recreation, and caused moderate difficulty with 
traveling, feeding, bathing, dressing, toileting, and 
grooming.  

However, the examiner stated an opinion that the veteran was 
not unemployable, based on the extracurricular activities 
reported in his recent mental health treatment note.  

The veteran was treated at St. Johns Regional Health Center 
in January-June 2006 for right rotator cuff repair and 
postoperative therapy.  The right shoulder is not service-
connected, and nothing in those notes relates to the service-
connected left shoulder and elbow.  The postoperative 
progress notes and physical therapy notes show that the right 
shoulder (nonservice-connected) was causing a greater degree 
of disability than the left shoulder (service-connected) at 
the time.  

The treatment notes associated with St. Johns Regional Health 
Center show that the veteran had magnetic resonance imaging 
(MRI) of the right knee in May 2006 that showed medial and 
lateral meniscus tears and diffuse chondromalacia.  There is 
nothing in the notes showing a relationship between these 
disorders and the right knee scars for which the veteran is 
service-connected (per the notes, the veteran fell on a boat 
and twisted his right knee several weeks prior to the 
treatment).  

The veteran had electromyography (EMG) study at Northwest 
Arkansas EMG Clinic in October 2006 pursuant to his complaint 
of weakness, pain, numbness, and tingling in the left upper 
extremity.  

The interpreter's impression was that of moderately severe, 
incomplete, chronic left radial neuropathy with no evidence 
of radiculopathy, plexopathy, generalized peripheral 
neuropathy, or other peripheral nerve entrapment syndromes or 
injuries.  

The veteran had a VA examination of the service-connected 
right patella scar in October 2006.  The examiner stated that 
the scar caused no functional impairment.  

The veteran had a VA examination of the respiratory system in 
October 2006.  The examiner noted that the veteran had 
treatment for pneumothorax during military service, but 
stated after examination that the veteran had no current 
respiratory disease or disorder likely to be residual to the 
pneumothorax.  

The veteran had a VA examination of the peripheral nerves in 
October 2006 during which he complained of difficulty 
grasping and holding objects with his left (dominant) hand.  
The examination showed loss of sensation but no motor 
impairment.  The examiner noted the EMG study cited 
hereinabove, and stated that despite the veteran's claims 
consistent with ulnar nerve neuropathy there is no clinical 
evidence of ulnar nerve damage.  

The veteran had a VA orthopedic examination in October 2006 
in which he complained of a history of locking and 
instability of the elbow, as well as constant pain.  On 
examination, both elbows had normal range of motion (flexion 
to 145 degrees and full extension) without evidence of 
instability or deformity; repeated motion caused no 
additional limitation of function.  

Left elbow strength was 4/5, compared to right elbow strength 
5/5.  ROM of the shoulder was flexion and abduction each to 
90 degrees (180 degrees is normal); the veteran stated that 
the shoulder would simply not go beyond that point.  There 
was no evidence of fatigability; left shoulder strength was 
4/5 compared to right shoulder strength 5/5.  

The examiner noted that X-ray studies in February 2006 had 
shown post-traumatic arthritis of the left elbow and some 
degenerative changes in the left shoulder joint, as likely as 
not related to the in-service fractures.  The examiner 
characterized the veteran's disability as slight loss of 
strength to shoulder and elbow with loss of ROM as described.  

The veteran had VA-contracted assessment by Work Evaluations 
and Ergonomic Assessments, Inc. in April 2007.  The veteran 
reported within the past 30 days he had performed household 
chores, gone shopping and performed ballroom dancing, 
although his musculoskeletal problems made this difficult.  

The veteran demonstrated no ability to perform overhead 
reaching or lifting.  The veteran demonstrated that he could 
carry up to 30 pounds, occasionally squat and bend, sit up to 
one hour and stand up to 45 minutes (both resumable after 
positional change), walk over moderate distances over even 
terrain, very occasionally climb stairs, and balance on 
protective heights.  Crawling was not recommended.  
Demonstrated work speed showed good bimanual dexterity and 
fair-to-poor fine motor dexterity.  Demonstrated work level 
was light due to reported difficulty with fatigue and low 
energy level.  

A June 2007 letter from a vocational evaluator at Country 
Resource Centers, a VA contractor, states that the veteran 
had been interviewed concerning vocational goals, but no 
vocational goal was reached.  The veteran was grandiose in 
his ideas about job expectations.  During the evaluation, the 
veteran was guarded and defensive, spoke in generalities, and 
required redirection due to being stuck on topic.  The letter 
stated that the veteran's testing results would support job 
placement rather than training.  

Thereafter, a VA rehabilitation counselor issued a Medical 
Feasibility in July 2007 stating that, after reviewing all 
available medical, educational and employment records, and 
taking into consideration the local labor market conditions, 
it was not reasonably feasible to rehabilitate the veteran 
into any suitable, sustainable civilian occupation within his 
measure and demonstrated interests, aptitudes and abilities.  
Accordingly, it would not be reasonably feasible for the 
veteran to benefit from VA vocational rehabilitation.  

An August 2007 report by a VA counseling psychologist stated 
that the veteran had current impairments to employability 
including but not limited to the following: (1) physical 
limitations with upper extremities to include no overhead 
reaching and light duty restriction; (2) decreased physical 
stamina and easy fatigability; (3) maladaptive behavior 
pattern caused by nonservice-connected psychiatric condition; 
(4) possibility of age discrimination; (5) possibility of 
employer prejudices toward individuals with disabilities, 
especially psychiatric; (6) military skills not readily 
transferable to civilian employment; (7) education deficits; 
(8) financial debt impacting on ability to make a decision; 
(9) work history compromised by semiskilled labor jobs and 
extended periods of unemployment; (10) inability to make 
adjustment to disability status.  

The counseling psychologist stated that the service-connected 
disabilities all contribute to employment limitations such as 
poor physical stamina, chronic fatigue, limited upper 
extremity movement, and decreased strength and stamina; these 
limitations could limit the veteran's ability to prepare for, 
obtain, and retain employment in the local labor market.  

Further, the veteran had secondary gain issues, such as 
continued receipt of SSA disability benefits and pending 
claim for a TDIU, that were blurring his decisiveness.  

The psychologist concluded that the veteran's mental status, 
in combination with financial disincentives, possible 
employer prejudices toward the veteran's disabilities, and 
the veteran's age were all factors preventing the veteran 
from successfully achieving a vocational goal at that time.  

The veteran testified in September 2007 that, after 
retirement from the post office in 1993, he worked in retail 
clothing until 2004, when his health caused him to start 
working part-time.  He stopped working altogether in October 
2004 due to inability to reach and constant fatigue, although 
he subsequently worked occasionally in 2006 as a greeter in a 
hardware store owned by a family member.  

He also testified that in the past February he worked for 45 
days folding clothes in a garment factory; he performed the 
job satisfactorily as long as he could be seated at his 
workplace, but the job ended when the employer relocated the 
department to an area in which the veteran could no longer 
sit due to his (nonservice-connected) knee disorder.  

Based on careful review of the evidence above, the Board 
finds that the evidence does not show that the veteran's 
service-connected disabilities, alone, have render him unable 
to pursue or maintain gainful employment.  

The veteran asserts that he is unemployable primarily because 
of his service-connected left upper extremity disorder.  The 
Board notes that the veteran is left-handed, which makes his 
situation more difficult.  However, VA and private orthopedic 
and neurologic examinations consistently and uniformly show 
that his ROM and strength are significantly better than the 
veteran reports.  

The VA vocational counseling notes, to include the opinions 
of a psychologist, show that the veteran's service-connected 
disabilities are a significant impediment to employability; 
when these disabilities are combined with the nonservice-
connected physical and mental disabilities, age, employer 
prejudice, and financial disincentives to work, the veteran 
is shown to be arguably unemployable.  

However, for a veteran to prevail on a total rating claim, 
the record must reflect some factor that takes the claimant's 
case outside the norm; the sole fact that a veteran is 
unemployed or has difficulty finding employment is not 
enough, since a high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  

The question is whether the claimant is capable of performing 
the physical and mental acts required for employment, not 
whether the claimant can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

Consideration may be given to the veteran's education, 
training, and special work experience, but not to his age or 
to impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 
Vet. App. at 363 (1993).  

Given the veteran's education, training, and work experience, 
he should be suited for sedentary work appropriate to his 
service-connected disabilities, and indeed he testified that 
he recently performed sedentary work until forced to stop due 
to his nonservice-connected knee disorder.  Age and employer 
discrimination are not factors that the Board may consider in 
adjudicating entitlement to a TDIU rating.  

The Board has placed great reliance on the August 2007 report 
by the VA psychologist, which was based on evaluation over a 
five-month period.  That report shows that the veteran's 
service-connected disabilities are a significant impediment 
to employment, but does not show that those disabilities, 
alone, render the veteran unemployable; rather, he is shown 
to be unemployable primarily due to nonservice-connected 
factors.  

The Board has also carefully considered the veteran's 
testimony and his correspondence to VA, in which he asserts 
that his service-connected disabilities alone render him 
unemployable.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

Also, a layperson can certainly provide an eyewitness account 
of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   The Board accordingly accepts 
the veteran's testimony and correspondence as competent in 
describing his perception of how his various service-
connected and nonservice-connected disabilities affect his 
employability.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza.  

In this case, the Board finds that the veteran is not 
credible in asserting that his service-connected 
disabilities, alone, render him unemployable.  The Board 
first notes that there is an element of self-interest and 
potential for monetary gain at work in exaggerating the 
effect of his service-connected disabilities while 
downplaying or ignoring the effect of other factors 
(nonservice-connected disabilities, age, etc.).  

The Board also notes that the veteran's assertions are 
inconsistent with the medical evidence of record, which shows 
a significantly lower degree of impairment, and the veteran's 
evidence ability to perform moderately strenuous activities 
while simultaneously pursuing a claim for unemployability.  

Based on the evidence and analysis above, the Board finds 
that the criteria for a TDIU are not met.  Accordingly, the 
claim must be denied.  

In adjudicating this claim, the Board has favorably applied 
the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  As the evidence preponderates against 
this claim the benefit-of-the-doubt rule is not for 
application.  



ORDER

A total rating for individual unemployability due to service-
connected disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


